Case 1:21-cv-02406 Document 1-2 Filed 09/13/21 Page 1 of 2




              EXHIBIT 1
7/21/2021                      CaseDepartment
                               Justice 1:21-cv-02406       Document
                                              Withdraws from              1-2
                                                             Settlement with      FiledAssociation
                                                                             the National 09/13/21      Page| OPA
                                                                                                   of Realtors 2 of| Department
                                                                                                                      2         of Justice

         An official website of the United States government Here’s how you know


      JUSTICE NEWS

                                                                            Department of Justice

                                                                            Office of Public Affairs


    FOR IMMEDIATE RELEASE                                                                                                                           Thursday, July 1, 2021


                         Justice Department Withdraws from Settlement with the National Association of Realtors

    Today the Justice Department’s Antitrust Division filed a notice of withdrawal of consent to a proposed settlement with the National Association of Realtors (NAR).
    The department has also filed to voluntarily dismiss its complaint without prejudice. The department determined that the settlement will not adequately protect the
    department’s rights to investigate other conduct by NAR that could impact competition in the real estate market and may harm home sellers and home buyers. The
    department is taking this action to permit a broader investigation of NAR’s rules and conduct to proceed without restriction.

    “The proposed settlement will not sufficiently protect the Antitrust Division’s ability to pursue future claims against NAR,” said Acting Assistant Attorney General
    Richard A. Powers of the Justice Department’s Antitrust Division. “Real estate is central to the American economy and consumers pay billions of dollars in real
    estate commissions every year. We cannot be bound by a settlement that prevents our ability to protect competition in a market that profoundly affects Americans’
    financial well-being.”

    As the real estate industry’s leading trade association, NAR has rules and policies that affect millions of real estate brokers and agents and, in turn, impact millions
    of American home buyers and sellers, who, according to reported industry data, paid over $85 billion in residential real estate commissions last year. The
    department filed a complaint and proposed settlement on Nov. 19, 2020. The complaint alleged that NAR established and enforced certain rules and policies that
    illegally restrained competition in residential real estate services. The proposed settlement sought to remedy those illegal practices and encourage greater
    competition among realtors, but it also prevented the department from pursuing other antitrust claims relating to NAR’s rules.

    Under a stipulation signed by the parties and entered by the court, the department has sole discretion to withdraw its consent to the proposed settlement. The
    proposed settlement may also be modified with consent from the department and from NAR. The department sought NAR’s agreement to modify the settlement to
    adequately protect and preserve the department’s rights to investigate and challenge additional conduct by NAR, but the department and NAR could not reach an
    agreement. Because the settlement resolved only some of the department’s concerns with NAR’s rules, this step ensures that the department can continue to
    enforce the antitrust laws in this important market.


    Topic(s):                                                                               Press Release Number:
    Antitrust                                                                               21-620

    Component(s):
    Antitrust Division
                                                                                                                                                       Updated July 1, 2021




https://www.justice.gov/opa/pr/justice-department-withdraws-settlement-national-association-realtors                                                                           1/1
